Upon the consideration by the court of the petition for rehearing herein, Mr. Justice ScoTT, speaking for the court, delivered the following additional opinion: Appellants now insist that their eleventh instruction as requested is, in substance, identical with appellant’s twelfth instruction in Chicago City Railway Co. v. O’Donnell, 208 Ill. 267, the refusal of which was. in that case held to. be error. We are entirely satisfied with the views there expressed relative to that instruction, but the one now before us is materially different. The instruction in the O’Donnell case submitted to the jury the question whether ordinary care required the party injured to ascertain, before going upon the track, whether a car was approaching, and the question whether, before going upon the track, he could by the exercise of ordinary care have ascertained whether a car was approaching. The instruction now before us omits both of these propositions. In the case in the 208th the instruction submitted to the jury for their consideration every question necessary to be decided in determining whether the party injured had exercised due care. The instruction here does not submit every such question, and is objectionable because it directs the attention of the jury particularly to those facts upon which the questions which it does submit arise. The petition for rehearing will be denied. Rehearing denied.